Citation Nr: 1222858	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a staged rating in excess of 50 percent prior to November 19, 2008 and in excess of 70 percent thereafter until August 17, 2009 for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased rating of 50 percent for PTSD, effective in February 2007.  

In August 2010, the Board denied a rating in excess of 50 percent for PTSD.  At that time, the claims file contained lay and medical evidence dated through October 2008 and a February 2009 rating decision that continued the 50 percent rating.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  

In January 2011, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  In March 2011, the Board remanded the appeal for further development to comply with the Court's remand instructions. 

Further development resulted in the inclusion in the file of a December 2009 rating decision which granted an increased rating of 70 percent for PTSD, effective in November 2008, and which granted a total rating based on individual unemployability, effective in July 2009.   Forwarding letters showed that the Veteran and his Veterans Service Organization representative were informed of the decision.  A copy of this rating decision was not previously associated with the paper claims file, and the Board's August 2010 decision, the January 2011 Joint Motion for Remand and associated Court briefs, and the Board's March 2011 remand did not consider the staged increased rating or the supporting evidence.  

In November 2011, the Veteran's local representative noted that the Veteran was satisfied with the decision for an increased rating of 70 percent, effective in November 2008.  However, later the same month, the Veteran's national representative noted that the issue of a higher rating prior to November 2008 remained on appeal and contended that a 70 percent rating was warranted effective in June 2007.  

In January 2012, the Board remanded the appeal for further development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Throughout the period covered by this appeal, the Veteran's PTSD manifested with symptoms of nightmares, intrusive thoughts, hypervigilance, startle reaction, sporadic anxiety, and depressed mood of a moderate to severe degree.  Anger and impulse control were repeatedly noted as the most severe symptom that had the greatest effect on social and occupational function.  

2.  Prior to November 2008, the Veteran was able to accomplish his full time occupational duties.  The Veteran maintained a limited social circle including a strong marital relationship and contact with a single relative, fellow veterans in group counseling, and veteran reunions and field trips.   

3.  Starting in November 2008, the Veteran's lack of anger control caused several road rage accidents that reduced his occupational and safety and productivity but did not preclude full time employment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent prior to November 19, 2008 and in excess of 70 percent thereafter until August 17, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For an increased-compensation claim, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

In July 2006, the RO granted service connection and a 10 percent rating for PTSD, effective in February 2006, the date of receipt of the claim for service connection.  The RO received the Veteran's claim for an increased rating in September 2007.  In October 2007, the RO provided an erroneous notice that the Veteran's service connection claim had been denied.  Therefore, this notice did not meet any of the requirements.  After the initial decision on the claim which granted an increased rating of 50 percent, effective in February 2007, the RO provided a notice in November 2008 that met the requirements.  The notice advised the Veteran that evidence was needed to demonstrate how his disability had become more severe and the impact on his occupation.  The notice provided the relevant rating criteria.  The notice also advised the Veteran of his and VA's respective responsibilities to obtain relevant evidence.  Further, the Veteran subsequently submitted lay evidence and provided comment on observations of VA mental health care providers that addressed the nature and degree of the Veteran's social and occupational impairment.  The RO readjudicated the claim in rating decisions in February 2009, December 2009, and February 2012 and in supplemental statements of the case in February 2009, October 2011, and February 2012.  Therefore, the Board concludes that the notice timing error was not prejudicial because the Veteran was provided adequate notice with an opportunity to respond and demonstrated actual knowledge of the criteria necessary to substantiate higher ratings. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army infantryman including combat service in the Republic of Vietnam from July 1967 to July 1968.  He was awarded the Bronze Star Medal and Combat Infantryman's Badge.  He contends that his PTSD was more severe than was contemplated by staged ratings prior to August 17, 2009, the effective date of a total schedular rating.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

VA regulations require evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) provides for 
a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.   38 C.F.R. §§ 4.126, 4.130.

The effective date for an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from that date, otherwise, the date of receipt of the claim.  As the RO received the Veteran's claim for an increased rating in September 2007, the Board will assess the level of disability since September 2006.  

Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (2001).  A request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  There is no freestanding TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Therefore, in addition to evaluation of schedular criteria, the Board will determine whether a TDIU was warranted prior to July 2, 2009.  

In July 2009, the Veteran reported that he was employed full time as a truck driver for an oil company from July 1992 to June 2004 and for a masonry supply company from January 2005 to June 2009.  A telephone directory shows that the Veteran is or was the president of a retail fuel oil delivery company.   

The Veteran was diagnosed with PTSD during a VA psychiatric examination in May 2006.  During this examination, he reported no past psychiatric treatment, suicidal behavior, or violence after military service.  He reported that he had owned his own business because of an inability to work with others but had to sell the business because of physical disorders including obesity and numbness of his hands.  He reported that he drove a dump truck for the past year and a half but was ready to quit because of inadequate pay.  He reported regularly having nightmares and flashbacks, hyper-vigilance, easy startle reflex, nervousness, sporadic anxiety attacks, and difficulty trusting people.  The examiner observed that the Veteran's mood was depressed, affect was blunted, insight and judgment were fair, and impulse control was fair but with no suicidal or homicidal ideations.  The Veteran reported a good relationship with his spouse and had a few friends but was otherwise isolative.  The examiner assigned a GAF of 45 and concluded that the Veteran had problems working as well as in his relationships but did not describe the nature and degree of the impairment in detail.   

The Veteran first sought VA mental health treatment in February 2007.  In an initial mental health consultation, a VA psychiatrist noted the Veteran's reports of temper tantrums and nightmares a few times a week with flashbacks of combat experiences.   He reported that he was prescribed medication for anxiety in the past but had no psychiatric hospitalizations.  He reported that he was always apprehensive, detached from others, and constantly on guard.  He reported previous work as a mechanic and truck driver and that he continued to work full time.  On examination, the psychiatrist noted that the Veteran's speech was spontaneous, coherent, and relevant with no gross thought disorder or cognitive deficit.  She also took note of the Veteran's reports of frequent mood swings with a quick temper and occasional anger outburst when provoked.  However, there were no reported hallucinations, suicidal ideation, or homicidal ideation.  She assigned the Veteran a GAF score of 55 and 60 but did not explain why two scores were assigned.  

In a May 2007 VA psychiatric follow-up, a different VA psychiatrist the Veteran described his mood as "not depressed" and the psychiatrist described his affect as appropriate, his thought process as coherent, logical, and goal direct.  There were no suicidal or homicidal ideations, phobias, or obsessions.  Cognitive functions, insight, and judgment were fair.  This psychiatrist assigned a GAF score of 65 and prescribed medication for anxiety, recommended VA outpatient counseling, continued to provide on-going care and medication monitoring approximately every three to four months for several years.  

In June 2007, the Veteran began regular individual and group counseling at a Vet Center.  In an intake assessment, a counselor noted that the Veteran was friendly, alert, coherent, and oriented.  His speech was clear and fluent with no difficulty with memory or concentration or delusional thought processes.  However, the counselor noted that the Veteran's insight was fair and that past incidents of lack of anger control indicated poor judgment.  Mood was sad with a guarded demeanor when discussing combat experiences.   Affect was appropriate, but the Veteran used laughter to minimize more serious thought processes.  Although the Veteran denied any suicidal or homicidal ideations, he did report intermittent feelings of aggression and violence when confronted with stressful, interpersonal interactions.  He reported that he formerly had a large collection of firearms and on one occasion shot at another driver.  He reported that he then sold most of his collection and was concerned that his lack of anger control would result in criminal charges.  However, he reported that he again started to collect weapons but did not carry them in a vehicle.  The Veteran described himself as a "loner" with problems with authority but also reported a good relationship with his spouse.  He also stated how he would excessively eat whenever he was feeling depressed, causing him to gain weight for which he ultimately underwent bariatric surgery.  The counselor concluded that the Veteran had a profound social and vocational impairment secondary to chronic PTSD.  Although the counselor's description of the symptoms was thorough, the counselor did not explain how the symptoms had a profound vocational impairment as the Veteran continued to work full time with no reports of chronic absence or lateness or inability to perform his duties.  Other than the Veteran's self-assessment as a loner, the counselor did not explain the nature of the profound social impairment.  The counselor did not comment on the Veteran's relationship with his spouse, neighbors, co-workers, or other veterans.   

The Veteran continued participation in group and individual counseling at the Vet Center with detailed records of weekly or bi-weekly sessions through April 2011.  The counselor and another staff member noted that the Veteran was an active participant in group discussions and was able to interact with fellow veterans in the group.  He also participated in field trips to the Vietnam Veterans Memorial, reunions of his military unit, holiday parties with families at the Vet Center, extended vacations with his spouse, and camping trips with friends that he knew since his time in the Boy Scouts.  In January 2008, the counselor noted that the Veteran benefited from the support and camaraderie of the group therapy.  The Veteran reconnected with several fellow soldiers.  However, the Veteran continued to report episodes of angry confrontations with others such as an argument in a parking lot. The counselor noted that the Veteran's symptoms included anger management issues, intrusive thoughts, sleep disturbance, guilt, hyper-vigilance, and grief.   He reported that he never felt safe and attributed this to his desire to collect firearms.  He also stated he only feels safe with his spouse, and places weapons around the house to protect him when she is not at home.  The Veteran described how his experiences in Vietnam had led to difficulties with his friends, family, and employers for decades and how those experiences angers and saddens him.  The counselor repeatedly described the Veteran as having profound social and vocational impairment due to his PTSD.

The record contains records of VA psychiatric appointments in November 2007, December 2007, and April 2008.  In November 2007, the Veteran complained of irritability, anxiety on occasions, and anger.  He reported that he had been isolating himself to minimize those feelings and to avoid possible triggers.  His mood was reported as depressed sometimes with affect mildly constricted.  Again, no suicidal or homicidal ideations, phobias, or obsessions were reported.  His thought content was noted as being preoccupied with problems.  His attending psychiatrist assigned a GAF score of 65.  In December 2007 at VA treatment, the Veteran's mood was described as "depressed sometimes" with affect being mildly constricted.  No suicidal or homicidal ideations or hallucinations were reported.  His thought process was described as logical, coherent and goal directed.  However, his thought content was again noted as being preoccupied with problems.  The psychiatrist noted that the Veteran had been less irritable, exhibited less anxiety, and exhibited less anger.  The Veteran's GAF score was still at 65.  An identical assessment was made by the VA psychiatrist in April 2008.  

In December 2007, the RO granted an increased rating of 50 percent for PTSD, effective in February 2007, the date of the first VA mental health examination. 

In mid-October 2008, the RO proposed to reduce the Veteran's PTSD rating to 30 percent based on the VA psychiatrist's records of improved GAF scores and some symptom mitigation with medication.  Ten days later, the VA psychiatrist wrote a letter stating that while he believed that the Veteran had shown some improvement in his PTSD symptoms due to medications and psychotherapy, the Veteran remained symptomatic with nightmares, hyper-vigilance, depressed mood, and anxiety.  He further stated that the Veteran was working solitary jobs to avoid others and only felt comfortable with his spouse and counselor.  He concluded that the Veteran was suffering from severe PTSD and only showing modest improvement with treatment.  

In August 2010, the Board denied a rating in excess of 50 percent for PTSD based on a review of the file to this point in the history.  In January 2011, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand, also based on the record to this point.  The reasons for both decisions will be discussed further below.  In February 2009, the RO restored the rating of 50 percent, effective since February 2007.  

During the pendency of the appeal, additional Vet Center counseling, VA outpatient treatment records, VA compensation and pension examinations, and lay statements were associated with the file.  

In an August 2008 summary report, both Vet Center counselors noted that the Veteran had no deficiencies in appearance, speech clarity, or thought content.  He reported no delusions, hallucinations, or suicidal or homicidal ideations.  He did display a sad mood and used humor as a defense to minimize traumatic events.  He had a history of work at different jobs but remained at full time work as a truck driver.  Although he maintained a good relationship with his spouse, he felt isolated from others.  He continued to experience intrusive thoughts, sleep disturbance, social isolation, hypervigilance, lack of anger control, difficulty with authority figures and grief and guilt over the loss of friends in combat.   

On the same day in October 2008 as the letter, the attending psychiatrist further noted in an outpatient record that the Veteran was upset with the proposed reduction and had gained ten pounds in two months.  The psychiatrist concluded that the Veteran was neglecting his diet and diabetes medication because of anxiety.  The Veteran reported that he continued to feel anxious in crowded places and had turned over all his firearms to the police.  The psychiatrist assigned a GAF score of 45.  

On November 14, 2008, the Vet Center counselor noted the Veteran's report of a road rage incident when another driver cut him off and he hit the other vehicle three times with his truck.  The Veteran's employer confirmed this event in an April 2009 letter and noted that the Veteran was "out of control" at that time.  Reportedly, the other driver left the scene and no law enforcement action was taken.  The counselor suggested immediate hospitalization or psychiatric care which the Veteran declined. 

On November 19, 2008, the psychiatrist noted the Veteran's report of a recent incident on a highway when he hit a small car after it had cut him off illegally.  The Veteran reported that he previously was tolerant of these situations but now had thoughts of running over other drivers.  The Veteran also reported more frequent and severe nightmares and that he was neglecting his diet and personal appearance.  Although he reported "evil" and recurrent intrusive thoughts, he confirmed that he would not hurt himself or others.  On examination, the Veteran was slightly disheveled and spoke with long pauses and poor eye contact.  Mood was depressed and affect constricted.  The Veteran denied any suicidal or homicidal thoughts, delusions, or hallucinations.  His thought process and content was logical and insight and judgment were fair.  The psychiatrist assigned a GAF score of 30.    

In correspondence in December 2008, a friend of the Veteran noted the Veteran seemed to be constantly checking his environment to see what is around him and that this practice caused fatigue.  He further noted that he witnessed the Veteran's temper flair up over incidents that were trivial in nature.  He had also seen the Veteran exaggerated responses to sudden loud noises.  The friend noted that the Veteran was in a constant state of deep sadness and was a danger to him and the public at large.

The attending psychiatrist followed-up with the Veteran in February, March, May, July, August, and October 2009 with similar observations as in November 2008 and GAF scores of 30 to 35.  The Veteran reported to the VA counselor in April 2009 that he intended to resign from work and in June 2009 reported that he was training a replacement truck driver.  The Veteran resigned from his employment in July 2009, noting in a letter that he had been involved in three accidents involving his road rage and was no longer an asset to the company.  He applied for and received disability benefits from the Social Security Administration effective the last day of June 2009 in part because of PTSD.  SSA adjudicators reviewed VA outpatient treatment records and noted marked limitations in concentration, ability to carry out instructions, ability to deal with workday tasks without interruptions from intrusive thoughts, and responding appropriately to changes in the workplace setting.  There were moderate limitations in the ability to get along with peers and supervisors.  However, the Veteran reported that he previously worked nine hours per day, was able to drive a personal vehicle, and conversed regularly with neighbors. 

In July 2009, shortly after terminating employment, the VA counselor noted that the Veteran retired out of necessity and did not miss the stress and potential danger of driving but was feeling unproductive.  The Veteran reported looking forward to attending a reunion of veterans from his unit.   

On August 17, 2009, a VA compensation and pension psychologist noted a review of the claims file and accurately summarized the Veteran's military history and mental health treatment to date.  The Veteran remained married and had been rated as 80 percent disabled of which 50 percent was attributed to PTSD.  The Veteran drove himself to the examination.  The psychologist noted that the Veteran retired prematurely from work as a truck driver after a serious road rage incident in November 2008 and several additional accidents caused by the same reactions in April 2009.  The psychologist concluded that the Veteran could not continue to work as a commercial driver because of road rage but did not comment on whether the Veteran was safe to drive a personal vehicle.   The psychologist noted the Veteran's reports of severe nightmares, startle reaction to loud noises, checking doors and locks repeatedly, sitting where he could see the exits, and volatility and anger after watching movies.  The Veteran reported that he had given away all his firearms except one that he kept "just in case."  The Veteran denied suicidal thoughts but held on-going homicidal thoughts while driving and fantasized about hurting other drivers.  The Veteran identified his spouse and spouse's sister as the only two people he could trust and avoided all interpersonal contact.  The psychologist noted the Veteran's mood was neutral and appearance appropriate.  There was no evidence of perceptual impairment or thought disorder.  Memory, concentration, abstract reasoning, insight, and judgment were intact.  Although lack of impulse control lead to his retirement, the psychologist noted that it now appeared to be under control.  Limitations in the daily activities of living were the result of obesity and not a psychiatric disorder.  However, the psychologist evaluated PTSD as severe because it led to premature retirement and almost complete and total isolation.  The psychologist noted that the Veteran's attending psychiatrist recommended an inpatient program but the Veteran was not motivated to participate which was a further indication of the severity of the disorder.  The psychologist assigned a GAF of 39. 

The Veteran continued participation in Vet Center counseling.  He participated in a trip to the Vietnam Memorial and socialized with other veterans.  In March 2010, the counselor noted that the Veteran was "feeling pretty good lately" and was considering attendance at a cooking class.  

In December 2009, the RO granted an increased rating of 70 percent for PTSD, effective on November 19, 2008 and a total rating based on individual unemployability, effective July 2, 2009, the day following the Veteran's last day at work.  In February 2012, the RO granted a total schedular rating for PTSD, effective August 17, 2009, the date of the VA examination.  

In June 2011, another VA psychologist noted a review of the claims file including the Vet Center reports, VA outpatient treatment reports, and the previous compensation and pension examinations.  The Veteran reported that his symptoms of hyperarousal, intrusive memories, and avoidance were generally moderate but the most significant problem was anger control.  He reported that he could only tolerate other people for one-half hour, engaged in weekly verbal altercations, and did not participate in any community or recreational activities.  On examination, the Veteran had no hygiene, appearance, communication, or perceptual deficits although he expressed some thoughts that were on the verge of paranoia.  He denied suicidal or homicidal ideations and his general cognitive functions were intact.  Judgment, reasoning, and impulse control were fair.  The psychologist assigned a GAF of 40 citing social isolation and unemployment.  The Veteran was competent to manage his financial affairs.  

In August 2011, without access to evidence since the October 2008 VA psychiatrist's letter and subsequent evidence and adjudications, the Board denied a rating in excess of 50 percent.  The Board summarized all the evidence in the file to that date and acknowledged the counselor's assessment of profound social and occupational impairment and the psychiatrist's evaluation of severe symptoms with GAF scores from 55-65.  The Board noted the Veteran's persistent symptoms of intrusive thoughts, sleep interruptions, hypervigilance (checking his environment), impaired anger and impulse control, degraded insight and judgment, and difficulty adapting to stressful situations.  The Board also weighed the evidence of the impact of these symptoms on the Veterans work and daily activities.  Although the Veteran reported distrust of others, chose to work in a solitary-type job, and restricted his social circle, he maintained a strong marital relationship and interacted positively with his counseling group members and former soldiers.  The Veteran's symptoms did not restrict his daily activities or prevent full time work at that time.  He did not display thought content, speech, memory deficits, delusions, hallucinations or clear suicide intentions.  Although he reported recurrent episodes of impaired impulse control, the specific events were in response to aggressive stimuli and his responses did not at that time involve physical action.  The Board noted that the Veteran's neglect of personal care manifested by weight gain did not impact social or occupational activities.  The Board noted that the GAF scores had risen from 45 to 65 since the first examination in May 2006.  The Board further concluded that the body of evidence from counseling and psychiatric evaluations was sufficient to decide the claim.  

On appeal, the parties to the Joint Motion for Remand found that the Board did not adequately address the counselor's conclusion of profound social and vocational impairment.  The parties noted evidence of poor judgment, irrational thinking, near continuous panic and depressed mood and that the Board erred by not finding that the evidence supported deficiencies in most areas.  Further, the parties noted that the award of a 50 percent rating necessarily indicated a worsening disability since the May 2006 examination that an additional examination was required.  The parties did not explain how they were able to base their objections to the Board's weighing of the evidence of record while simultaneously finding that evidence insufficient.  

In March 2011, the Board remanded the appeal to obtain additional VA counseling and outpatient treatment examinations and an additional VA compensation and pension examination.  In January 2012, the Board again remanded the appeal for the RO to obtain additional evidence cited in the December 2009 rating decision and records of the Social Security Administration decision.   As this additional evidence has been obtained and associated with the claims file and as a VA compensation and pension examination was performed in June 2011, the Board concludes that there has been substantial compliance with the remand instructions.  

The Veteran did not express timely disagreement with the July 2006 RO decision that granted service connection and a 10 percent rating, effective the date of claim in February 2006.  Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 2002).  The RO received the Veteran's claim for an increased rating in September 2007 so that the Board must look to the evidence of record since September 2006 to determine when and whether a factual increase in disability was shown.  The earliest evidence of mental health symptoms after September 2006 was the VA examination on February 20, 2007 which is the effective date for a rating of 50 percent for PTSD.  Therefore, the Board will consider whether a rating in excess of 50 percent was warranted from February 2007 to November 19, 2008 and a rating in excess of 70 percent thereafter until the assignment of a total schedular rating effective on August 17, 2009.  

The Board concludes that a rating in excess of 50 percent from February 20, 2007 to November 19, 2008 is not warranted.  Throughout the period of time covered by this appeal, examiners noted without challenge the Veteran's reports of nightmares, intrusive thoughts, hypervigilance, startle reaction, sporadic anxiety, and depressed mood.  Anger and impulse control were repeatedly noted by both clinicians and the Veteran as the most severe symptom that had the greatest effect on social and occupational function.  Starting in August 2009, the Veteran displayed symptoms of homicidal thoughts to the extent that he could no longer drive a commercial vehicle, although there is no suggestion that he ceased operation of a personal vehicle as would be reasonable for a person with a true intent to hurt others on the road.  Although examiners termed the thoughts as "homicidal" there is no indication at any time in the period covered by the appeal that the Veteran intended to kill or actually hurt anyone even in a minor way.  He has never reported being the subject of legal charges.  

The Board concludes that the Veteran is both competent and credible in reporting these symptoms as they are observable and were not challenged by clinicians as imaginary.  The Veteran has not exhibited certain symptoms such as thought, memory, concentration, or communications deficits, spatial disorientation, unprovoked irritability, or panic attacks requiring immediate medical attention or affecting the ability to function.  He has not displayed gross impairment of thought processes, persistent delusions or hallucinations, disorientation of time or place, or an intermittent disability to perform the activities of daily living such as dressing, cooking, and toileting because of his psychiatric disorder.   In short, the Veteran has difficulty controlling his temper and chooses to associate only with his spouse, spouse's sister, and friends and other veterans with common interests.  

In a November 2011 brief, the Veteran objected to the Board's evaluation in the August 2010 decision that the Veteran's continued full time employment prior to July 2009 could be weighed against the counselor's opinion of "profound vocational impairment" and that the Board's conclusion to the contrary "veers dangerously close to being a medical opinion offered without support," citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  This contention is without legal merit.  It is the responsibility of the rating authority to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Here, the issue of whether full time work is a factor of vocational impairment is not a medical matter but rather an application of the facts to the rating criteria.  In Colvin, the Court addressed the Board's evaluation of medical opinions on the causation of disease, a substantially different matter.  

Therefore, the Board will evaluate the degree of impact of the symptoms on the Veteran's occupational and social impairment.  The Board acknowledges the Vet Center counselor's opinion is that the impact is profound citing social isolation, giving up a collection of firearms, and aggressive confrontations with strangers.  However, the Veteran reported both giving up and then recollecting firearms.  He reported one occasion that he shot at another driver.  The Board concludes that this report has low credibility as no complaints or legal action ensued as would be expected of an actual assault.  Moreover, such severe intent would warrant the revocation of all driving privileges and not just abandonment of commercial vehicle operations.  Regarding clinical observations by the counselor and psychiatrist of near complete social isolation, these clinicians also noted the Veteran's reports of a strong marriage, engagement with other veterans during counseling, reunions, and field trips, and socialization with friends of his choosing on vacations and camping trips.  In an SSA questionnaire, the Veteran noted that he spends time talking with neighbors.  Therefore, the clinical comments are markedly inconsistent with the Veteran's reported activities that suggest a small social circle but not near total isolation.  

Regarding the Veteran's choice of truck driving as a solitary occupation, the Board agrees that such work is less gregarious than occupations requiring team work or frequent public contact.  On the other hand, the work is not as solitary as many occupations performed at home or in small offices such as operating a small fuel oil business.  In fact, the Veteran did operate a small business which he sold because of physical, not psychiatric, reasons.  A truck driver does have some interactions with supervisors, co-workers at the dispatch, loading and unloading sites, other drivers on the highway, and at fueling and rest stops.  Significantly, the Veteran was able to work full time at his chosen occupation with no reported lateness, absence, disciplinary action, or failure to perform his duties despite his symptoms until July 2009 when he voluntarily quit work and was granted a total rating.  Further, the VA psychiatrists during this period of the appeal assessed the disability as moderate and assigned GAF scores in the range of 55-65.  In an October 2008 letter and clinical report, the psychiatrist noted improvement with medication.  The psychiatrist cited a recent weight gain as indications of a neglect of appearance and control of diabetes.  However, from a non-medical point of view, a weight gain of 1.5 percent of body weight per month is not a significant neglect of personal hygiene.  

A higher rating of 70 percent from February 2007 to November 2008 is not warranted because the Veteran's disorder did not impose deficiencies in most areas.  The Veteran contends that certain deficiencies in work and social life meet the criteria.  Despite the Veteran's irritability and lack of anger control, he was able to perform his duties at work and continues to drive a personal vehicle.  His social circle was reduced but he continued to maintain a relationship with his spouse and fellow veterans in counseling, field trips, and reunions. In fact, he reported expanding these relationships by regenerating contact with former members of his military unit.  Although he reported some obsessional rituals such as checking doors and locks and sitting in sight of exits, these habits did not impair his daily activities.  His inability to adapt to stressful circumstances manifested as road and parking lot rage after provocations, but these reactions did not interfere with work performance or result in violence.  There are no reports of frustration with work assignments or schedules or confrontations with fellow employees.  The Veteran did display a depressed mood and reduced judgment and insight during the confrontations.  However, there was no evidence of recurrent panic attacks, spatial disorientation, thought, speech, memory or orientation deficits.  The Board concludes that the weight of the credible evidence of the impact of the Veteran's symptoms on his occupational and social capacity is best contemplated by a 50 percent rating prior to November 2008. 

The Board further concludes that a rating of 70 percent but not higher was warranted starting with the reported road accident in November 2008.  At this time, the Veteran's most prominent symptom, the lack of anger and impulse control, manifested in a manner as to affect his safety and productivity at work in reportable and recurrent road accidents and intent to cause damage or hurt others.  He and his employer expressed concern, but notably the Veteran continued to work for seven more months and was responsible for training a replacement.  It is not reasonable or credible that a person with a total impairment of occupational capacity warranting a 100 percent rating could also continue to work in his previous capacity and be trusted to train a replacement.  The attending VA psychiatrist assigned lower GAF scores in the range of 30-39 and the counselor recommended inpatient care which the Veteran declined and continued to work.  The Veteran continued to display the other symptoms of PTSD but without hallucinations, delusions, suicidal ideations, panic attacks interfering with daily activities, memory loss, communications or thought process deficits or disorientation.  The Veteran was able to perform the activities of daily life.  The observation by the VA psychologist in August 2009 that the Veteran trusted only two people and was otherwise in total social isolation is not credible as it is inconsistent with continued reports by the counselor of the Veteran's successful relationships with fellow veterans.  A total rating for individual unemployability was not warranted prior to July 2, 2009 because the Veteran worked full time, nine hours per day.   

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected PTSD results in a unique disability that is not addressed by the rating criteria that contemplates the nature and degree of all the symptoms that are or are not manifested in his case and on the impact of those symptoms on his occupational and social capacity and the activities of daily living.   Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

While taking into account the lay and clinical reports and opinions, the Board also weighed the evidence of the non-medical and consistent facts relevant to the degree of social and especially occupational impairment.  As the preponderance of the evidence is against the claims for increased staged ratings for PTSD, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

A staged rating in excess of 50 percent prior to November 19, 2008 and in excess of 70 percent thereafter until August 17, 2009 for posttraumatic stress disorder (PTSD) is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


